WATERMAN, Circuit Judge
(concurring).
I concur in reversing and remanding.
The record discloses that, with the single exception of Martin Young, an extension of the geographic area within which these deportees may travel without advance notice to the Service so as to include the states of New York, New Jersey and Connecticut would relieve every claimed deprivation. It already appears that Young has special permission to travel beyond these three states in his business, and nothing appears in the record to indicate that he has need of further special consideration. Therefore, I point out upon remand the contents of proposals by the Service to these petitioners, all as appears in the opinion below, 164 F.Supp. 34, 39, fn. 3, which proposals these petitioners have thus far rejected. There will be, of course, some difficulty experienced by the Service in extending the permissible travel area, for single administrative control is lost when district administrative lines are crossed, but administrative difficulties must be considered as secondary to other considerations, and if the Service prescribes realistic notice provisions in its order of restraint I would think these plaintiffs-appellants, all of whom were ordered deported years ago, could have no cause for further complaint if the geographical area within which they may travel is extended to include the larger areas indicated.